I take this opportunity to congratulate the
President of the General Assembly on his election. I
am confident that his vision and energy will guide this
session to a successful conclusion.
I also thank Mr. Theo-Ben Gurirab, who led the
fifty-fourth session of the General Assembly with
distinction and efficiency.
I commend Mr. Kofi Annan, the esteemed
Secretary-General of this Organization, for the
thoughtful recommendations which he has put forward
in his report to the Millennium Summit entitled “We
the peoples: the role of the United Nations in the
twenty-first century”. His vision and stewardship have
proved to be vital factors in advancing the work and
mission of the United Nations at this critical time in the
history of the Organization and the world.
I join the previous speakers in welcoming the
nation of Tuvalu as the 189th and newest Member of
the United Nations family. Our newest entrant is also
the smallest Member country of the Organization, with
a population of 10,000 and a land area of nine square
miles. It was very pleasing to my delegation to see the
leader of that nation proudly take his place among the
other leaders of the world in what was the largest
gathering of heads of State or Government ever
assembled in one place, the Millennium Summit. There
is a special affinity between the countries of the
Caribbean Community (CARICOM) and Tuvalu. We
are among the smallest constituents of the
Organization. We share similar historical and
constitutional experiences. We face the same
environmental threats. We look forward, with
confidence, to a future involving the creative
29

utilization of the phenomenal developments in the area
of information technology.
My country's Prime Minister, The Right
Honourable Sir James F. Mitchell, joined other leaders
from the Caribbean Community, of which he is the
current Chairman, in denouncing the growing
insensitivity towards and disregard for the interests of
small developing countries on the part of the powerful
in today's world. In his address to the Millennium
Summit the Prime Minister noted that while our
religious heritage has taught us how to reach across the
boundaries of nations through the very inspirational
guideline, “love your neighbour as yourself”, small and
vulnerable island States such as our own are being
victimized by the application of international rules
crafted by the mighty to serve their own purposes,
oblivious to the concerns, and consequences for the
well-being, of others. We are all affected by the
modalities of the global village which we inhabit,
through revolutionary developments in communication
technology. Indeed, we have all become neighbours,
and yet the competition among the world's peoples has
become fiercer, with the rich countries surging ahead
and widening the gap with poor countries. This gap is
now related not only to material wealth, but also,
frighteningly, to the ability of less developed countries
to compete in the accepted medium of communication,
because of the existence of an ever-widening digital
divide.
The Millennium Summit concluded with the
adoption by world leaders of a Declaration affirming
the importance of the United Nations and the need to
strengthen its peacekeeping operations, as well as
making commitments to targeted reductions in poverty,
the levels of inhuman living conditions experienced by
impoverished nations around the world, the incidence
and spread of HIV/AIDS and the provision of basic
education for all children. On the other hand, we are
aware that the current world order is rapidly falling out
of step with today's realities and that there is a pressing
need for the international community to come together
and address the numerous challenges before us.
We must acknowledge that efforts to address old
issues, like world poverty and its distribution, as well
as new ones arising from globalization, the rapid
growth of information technology and the resulting
digital divide, the consequences of the environmental
degradation of our planet, HIV/AIDS and gender
issues, among others, have largely been inadequate.
Our common and daunting task is therefore to ensure
that this globalized world will be beneficial for all and
not just for some. More than ever before, there is an
urgent need to foster a consciousness of universal
moral values in order to deal with present-day
problems, all of which are assuming an increasingly
global dimension. The promotion of peace and human
rights, the settling of armed conflicts, both within and
among States, the protection of immigrants, the
safeguarding of the environment, the battle against
terrible diseases, the fight against drug and arms
trafficking, money laundering and economic and
political corruption are issues which no nation,
regardless of how wealthy or powerful, can
successfully address alone. They concern the entire
human community and must be addressed and resolved
through common universal efforts.
My country, a small State in the Caribbean, has
always been aware of its interdependence with other
countries for its prosperity and security. We have
moved to advance our interests through multilateral
cooperation in the Organization of Eastern Caribbean
States (OECS), CARICOM, the Organization of
American States (OAS), the Association of Caribbean
States (ACS), the Commonwealth and the institutions
of the United Nations system. For a small developing
country like Saint Vincent and the Grenadines,
multilateralism is not an option; it is an integral part of
our policies and programmes to enhance our standard
of living and create a better life for all of our people. I
therefore reiterate my country's commitment to and
support for the work of the United Nations and its
agencies in this regard.
The Millennium Summit provided an appropriate
opportunity for the assembled leaders to rededicate
themselves to the attempt to have an impact on and
change for the better the quality of life of the world's
poorest people, who are trapped in a vicious cycle of
deprivation and suffering. The Summit will have
proved worthwhile if it is remembered not as a highprofile event to make the transition to a new
millennium, but as an event that made the transition
from words to deeds. The times demand nothing less.
The security, welfare and development of people
must, in the context of any new world order, dominate
the attention of the world's multilateral financial
institutions, as well as of the United Nations. We must
undertake sustained and concerted efforts to free our
people from poverty, hunger, illiteracy and disease.
30

While micro-credit and other poverty-alleviation
programmes have been successful, much needs to be
done to eradicate poverty. In this era of plenty, millions
still suffer from hunger.
We had curbed old diseases like malaria, cholera
and tuberculosis, but they have reappeared in new and
drug-resistant forms. Deadly diseases like HIV/AIDS
are spreading at an alarming pace. The leaders of the
Caribbean Community have placed combating this
pandemic at the top of the regional agenda. This
scourge has already claimed the lives of over 10
million people. It is projected to claim the lives of over
200 million by the year 2010, the majority of them in
sub-Saharan Africa.
The developed world is not spared, either.
Worldwide figures indicate that 34 million people are
living with the disease, over 18 million have died since
the beginning of the epidemic and over 13 million
children have become orphaned. In the Caribbean
region, the disease now threatens the human resource
development efforts of CARICOM and could reverse
the social and economic gains of the countries in that
subregion. The prevalence rate in the wider Caribbean
is estimated at 172 cases per 100,000 people, the
highest rate of prevalence in the Americas, and second,
in terms of the growth rate, to sub-Saharan Africa. A
United Nations AIDS survey in 1999 showed that over
360,000 adults and children in our region were living
with the disease. There is no immunity. International
cooperation in the medical, ethical and legal fields
must be intensified if the disease is to be contained.
We cannot preach about human rights and the
universality of the United Nations while at the same
time ignoring the aspirations of over 23 million people
in the Republic of China on Taiwan. It is the view of
the Saint Vincent and the Grenadines delegation that
the time has come when serious consideration should
be given to the eligibility of the Republic of China on
Taiwan to become a Member of the United Nations. In
this regard, my Government is urging that the subject
be placed on the agenda of the fifty-sixth session of the
General Assembly. We urge every Member State of this
noble Organization to give its full support to this
worthy initiative for a country whose democratic
credentials cannot be challenged.
Saint Vincent and the Grenadines welcomes the
progress made in the Middle East peace process thus
far, and expresses the hope that through dialogue,
compromise and goodwill, the dream of lasting peace
may become a reality.
If countries like Saint Vincent and the Grenadines
are to survive globalization, the international
community must give careful and urgent consideration
to the following measures: the revitalization of growth
in developed countries; the lowering of interest rates;
access to the world's markets for the products of
developing countries; the reduction of debt and the
debt-service burden; the reversal of the deteriorating
situation in the marketing arrangements for primary
products produced in the developing countries;
economic diversification; increasing the levels of
official development assistance and humanitarian aid;
reductions in net capital flows from bilateral and
multilateral sources; and combating the negative
consequences of the graduation of some countries like
ours, by international financial institutions, from
concessionary funding arrangements.
Saint Vincent and the Grenadines shares the
concerns of other developing countries with regard to
the general decline in official development assistance
and the flow of foreign direct investment to developing
countries. We look forward to the consultation on
financing for development planned for 2001.
The changing world environment dictates the
need for the revitalization and restructuring of the
various organs of the United Nations organizations, but
my Government attaches very high priority to the
revitalization and strengthening of the role of the
United Nations in promoting international cooperation
for sound development, including economic
development. We share the view that the United
Nations should be encouraged to develop its full
potential in the area of international economic
cooperation and should be endowed with the requisite
resources to contribute to solving the serious economic
and social problems facing developing countries in
their efforts to achieve sustained economic growth and
development.
We commend those donor countries that have
made financial contributions to the South Pacific
Applied Geoscience Commission to assist the
development of an environmental vulnerability index,
and call for the early adoption by the international
community of a vulnerability index that would serve as
a guide for multilateral financial institutions and the
31

United Nations on the specific vulnerabilities of
developing countries.
Saint Vincent and the Grenadines, like other
small island developing States in the strategically
located Caribbean, continues to be plagued by the
endemic problems of the production, trafficking and
consumption of illicit drugs and psychotropic
substances. This modern day scourge continues to pose
serious problems which threaten to destroy the social
and moral fabric of our communities. My Government
is fully committed to the ongoing process of
cooperation with other countries to counter these
illegal activities. In this regard, I wish to reiterate in
this forum our complete support for the Multilateral
Evaluation Mechanism (MEM), developed by the
member countries of the Organization of American
States (OAS) to monitor countries' cooperation in the
international fight against the drug trade. I also take
this opportunity to urge that more resources be
allocated through collaborative efforts by the
international community to encourage farmers to keep
away from the production of illicit crops.
In his address to the Millennium Summit, the
Chairman of the Caribbean Community (CARICOM)
spoke of the outstanding and invaluable record of good
governance and respect for human rights and
democracy in the entire Caribbean region. These are
aspects of our society of which we are eternally proud.
Recently in Saint Vincent and the Grenadines, our
constitutional democracy was put to the test through
open expressions of dissent, but withstood the ordeal
through dialogue and compromise. My Government is
pleased to put on record its appreciation to the
Vincentian people for upholding democratic values and
respecting the supremacy of the constitution and the
rule of law as fundamental principles by which our
beloved country exists and governs itself. I also wish to
express gratitude to CARICOM, to the Organization of
Eastern Caribbean States (OECS), to the churches, to
the National Youth Council, to the Chamber of Industry
and Commerce, to the Employers' Federation and to
many individuals and other institutions for their
invaluable contributions in bringing about a swift
resolution of the matter. My Government has long
recognized the urgent need for constitutional reform
and will continue to work with other interested parties
to bring about meaningful change that would seek,
among other things, to strengthen the foundations of
our democracy. As full members of this body, we have
seen, at close quarters, the importance of constitutional
reform in the promotion of democracy, stability and
economic development.
We also recognize that constitutional reform is
crucial to strengthening our own integration processes
within the Caribbean Community, including the
establishment of a Caribbean court of justice, to be,
inter alia, the authoritative body adjudicating on
matters pertaining to the interpretation and
implementation of the provisions of the Treaty of
Chaguaramas, which established CARICOM.
Many matters of profound importance to Saint
Vincent and the Grenadines and the Caribbean
Community as a whole are included in the agenda of
this fifty-fifth session of the General Assembly. These
include: sustainable development, the future of United
Nations reform, the International Criminal Court and
human rights, the death penalty and financing for
development.
I wish, once again, to focus the attention of this
noble gathering to the issue of the Caribbean banana
trade with the European Union (EU). The facts are well
documented. Banana exports to the European Union
from my country and similarly from Dominica, Saint
Lucia and other African, Caribbean and Pacific (ACP)
countries are crucial to the economies of these
countries and represent over half of all export earnings
in some cases. The industry provides substantial
employment for many families in Dominica, Saint
Lucia and Saint Vincent and the Grenadines, my own
country.
Saint Vincent and the Grenadines is appreciative
of the efforts of the European Commission and other
parties which seek to bring about an amicable and
equitable solution to the dispute. However we are
deeply concerned that, should the tariff quota regime
be eliminated as a means of ensuring conformity with
the 1999 World Trade Organization (WTO) ruling, this
would have immeasurable harmful consequences for
our economy. It will lead to the destruction of the
Caribbean banana industry and negatively affect other
ACP supplying States where exports are also crucial to
the economy.
The two alternative solutions being proposed by
the European Commission, that is a first come, first
served system, along with a tariff rate quota and, if that
proves impracticable, moving directly to a tariff only
system, would prove to be disadvantageous and
32

disastrous for the Caribbean industry. Neither system
ensures access.
We therefore urge the interested parties to the
dispute to use their substantial influence to bring about
the much-needed breakthrough which will facilitate a
resolution that is acceptable to all parties. An
efficacious settlement of this long-standing issue will
support our efforts, as a small economically vulnerable
island State, in eradicating poverty and maintaining
peace and economic security, which are vital for the
achievement of economic diversification within a
reasonable period of transition.
While we recognize that there are structural and
inherent disadvantages that inhibit our ability to
compete with highly integrated operations on the
market, we ask that an equitable solution be sought in
order to allow our people to engage meaningfully in
trade and development, rather than be forever subjected
to the aid and dependency syndrome. Our expressed
desire to hold on to our banana industry, which served
us well, in no way reflects any misunderstanding of the
realities of the present day trade and economic
environment.
My delegation also wishes to express its concern
over the procedural obstacles raised in Geneva within
the WTO that would prevent consideration of the
waiver requested in respect of the new ACP-EU
Partnership Agreement if it includes bananas without
advice on how the regime will be formed. My country
and other members of the Caribbean Community have
been actively engaged in diversifying our economies
throughout the last quarter of the last century. This has
involved activities in the agricultural, manufacturing,
tourism and service sectors. In Saint Vincent and the
Grenadines, as a direct corollary of this thrust, we have
improved air access to our country and my Government
continues to prioritize the education of our people to
prepare them for the opportunities that will accrue.
My Government will continue to honour its
commitments to all international agreements to which
it is signatory. In furtherance to our international
obligation we have signed the following: the United
Nations Convention on Contracts for the International
Sale of Goods, the Convention on the Recognition and
Enforcement of Foreign Arbitral Awards, the United
Nations Convention on the Carriage of Goods by Sea,
the International Convention Against the Taking of
Hostages and the Convention on the Prevention and
Punishment of Crimes against Internationally Protected
Persons, including Diplomatic Agents. All of these
instruments were deposited with the Secretary General
during the Millennium Summit.
During his speech at the Millennium Summit,
Prime Minister Mitchell stated that:
“Small island States such as our own, with
an enviable record of good governance and
human rights, have seen the mighty in the banana
trade using the international rules — crafted by
them — impede our economic growth.”
Similarly, the verdicts that have been imposed by
the Organization for Economic Cooperation and
Development (OECD) on our financial services,
without any deference to our rights to be heard,
demonstrate total disregard for the well-being of small
vulnerable States attempting to diversify their
economies. I echo Prime Minister Mitchell's sentiment,
“Where is the fairness in free trade?”
Offshore financial services is one of our chosen
avenues of economic diversification. We believe that
we are capable of offering a useful, professional and
mutually beneficial service to our clients. Accordingly,
in 1995 we embarked on a comprehensive legislative
exercise to ensure that we would put in place a
regulatory and supervisory framework to adequately
administer the conduct of international financial
businesses operating in Saint Vincent and the
Grenadines. In our efforts to further strengthen our
regulatory regime against money laundering activities,
we enacted six additional pieces of offshore legislation.
Saint Vincent and the Grenadines is committed to being
a responsible member of the international community,
including by playing its part in the war against money
laundering. We believe that those who toil to build a
better life for themselves, their children, their
grandchildren and any other beneficiaries, should be
afforded the right of privacy in their affairs. Such
people should have access to facilities that will
preserve that privacy, and the opportunity should be
created for them to optimize and maximize their
wealth. It is, however, important to note that whilst we
believe in the preservation of privacy, we are also
resolute in efforts to ensure that persons of undesirable
character and conduct are not allowed to take
advantage of the opportunities that are available in our
international finance sector.
33

My country and others in the Caribbean
Community are deeply concerned that the so-called
harmful tax initiative of the Organisation for Economic
Cooperation and Development (OECD) is designed to
frustrate tax competition, and that it threatens the
sovereignty of small island States desperately seeking
creative avenues for survival. Such action on the part
of the OECD could encourage the creation of a tax
cartel, thereby removing the possibility of lower taxes
from those who wish to legitimately escape them
through the exercise of free choice. It would also close
off an area of diversification and economic activity in
which poor developing countries can be competitive
and which they have actively promoted for a long time.
The unilateral practices of the OECD, the Financial
Stability Forum and the Financial Action Task Force
also impact negatively on the burden of taxation in
wealthy countries, impair the competitive capacity of
Caribbean jurisprudence in the provision of a global
financial service and stifle economic growth in the 47
blacklisted countries, with all the concomitant evils.
The small island States of the Caribbean are
among those countries most at risk from the adverse
effects of climate change. Already, many of our islands
are experiencing those effects in areas that impact
directly on the important tourism sector of our
economies. We are also prone to extremely damaging
natural disasters, especially hurricanes and storm
surges, which visit us annually with increasing
frequency and ferocity. Our diverse region also
experiences droughts and floods, volcanic eruptions
and earthquakes, with equally devastating effects, if
less regularly than the pleasantly named perennials.
The continued committed support of the international
community is crucial in complementing the work of
those States in addressing these serious problems.
Our survival as a region is intimately interwoven
with our environment. Our physical and economic
limitations should not be further burdened by the transshipment of hazardous waste through our waterways.
Such actions are a flagrant violation of our human
rights and an affront to our sovereign dignity. We
therefore reiterate the call for the Caribbean Sea to be a
nuclear-free zone in the context of sustainable
development.
In closing, I take this opportunity to pay tribute in
this forum to one who has upheld the highest ideals of
the Charter of the United Nations, through service to
our country, to the Caribbean and to the international
community. I speak of the Prime Minister of Saint
Vincent and the Grenadines and current Chairman of
the Caribbean Community, The Right Honourable
Sir James F. Mitchell. For 34 years he has served as an
elected member of our legislature. He has seen our
country through the stages of constitutional
development from crown colony to internal selfgovernment, and finally, as our longest serving Prime
Minister, to a fully independent State. For us in Saint
Vincent and the Grenadines, it is difficult to
contemplate public life without him. His address at the
Millennium Summit was his last to this body, for he
has decided to demit office as Prime Minister before
the twenty-first anniversary of our political
independence, on 27 October 2000. Sir James Mitchell
has made us all proud by his long, dedicated and
visionary service. The initiatives taken by him in the
area of land reform, which empowered people through
land ownership, are exemplary. I think it is appropriate
that, on behalf of Vincentians everywhere, I extend
sincere gratitude to him from this rostrum.
The challenge is ours: to turn our words into
action and to agree on a common vision of our future.







